Citation Nr: 1550277	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  14-02 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota



THE ISSUE

Entitlement to accrued benefits.



REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent



ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to July 1976.  The Veteran died on August [redacted], 2011, and the appellant claims as his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied the appellant's claim for accrued benefits.


FINDING OF FACT

A claim for VA benefits was not pending at the time of the Veteran's death, in August 2011.


CONCLUSION OF LAW

The criteria for entitlement to accrued benefits have not been met.  38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. § 3.1000 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. § 3.159 (2015).  In this case, however, the law and not the evidence is dispositive of the claim.  When a claim cannot be substantiated because there is no legal basis for the claim, or because undisputed facts render the claimant ineligible for the claimed benefit, VA is not required to assist the claimant with further evidentiary development.  See, e.g., Sabonis v. Brown, 6 Vet. App. 426 (1994); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 28 F.3d 1384 (Fed. Cir. 2002).  The Board therefore finds that no additional notice or development is necessary prior to making a determination on the appeal.

Law and Analysis

The appellant contends that the Veteran had perfected a claim of entitlement to service connection for a bilateral foot disorder prior to his death, in August 2011, but that such claim was never finally adjudicated.  She further argues that service connection is warranted for this disorder, for accrued benefits purposes.

Accrued benefits include those the Veteran was entitled to at the time of death under an existing rating or based on evidence in the file at the date of death.  See 38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a).  Upon the death of a Veteran, any accrued benefits are payable to his spouse, or to others if he or she is not alive.  Id.  In Jones v. West, 136 F.3d 1296 (Fed Cir. 1998), the Federal Circuit held that a Veteran must have had a claim pending at the time of his death, or else be entitled to benefits under an existing rating or decision, in order for a surviving spouse to be entitled to accrued benefits.  Applications for accrued benefits must be filed within one year after the date of death.  38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c).

The death certificate of record shows that the Veteran died on August [redacted], 2011.  Thereafter, the appellant submitted a claim for accrued benefits, which was received by the RO on August 29, 2012.  The RO initially denied the claim on grounds that the application was not timely.  At the outset, the appellant's representative contests this finding, noting that 38 C.F.R. § 20.305(a) provides that when VA regulations 

require that any written documented be filed within a specified period of time, a response postmarked prior to expiration of the applicable time limit will be accepted as having been timely filed.  In the event that the postmark is of record, the postmark date will be presumed to be five days prior to the date of receipt of the document by [VA].

The agent argues that because the appellant's claim for accrued benefits did not have a postmark date, the claim must be presumed to have been filed five days prior to the date of receipt-i.e., on August 24, 2012-and therefore within the one-year window.  However, even accepting that the claim for accrued benefits was timely filed, a review of the record shows that the Veteran had no claims for benefits pending prior to or at the time of his death.  As such, the claim for accrued benefits must be denied as a matter of law.

As the basis for her claim for accrued benefits, the appellant argues that, prior to his death, the Veteran perfected an appeal of the RO's denial of service connection for a bilateral foot disorder, and the Board never adjudicated the claim.  See 38 C.F.R. § 3.160(c) (2008) (defining "pending claim" as an application that has not been finally adjudicated).  A review of the record shows that the Veteran submitted a claim for a bilateral foot disorder in November 2008.  The RO denied the claim in a June 2009 rating decision, and the Veteran submitted a notice of disagreement in July 2009.  In January 2011, the RO issued a Statement of the Case, along with a letter instructing the Veteran that in order to perfect an appeal he must submit a substantive appeal within 60 days.  However, there is no indication that the Veteran submitted any communication reflecting an intent to appeal within this 60-day period.  As such, the claim became final and was not pending at the time of the Veteran's death.  See 38 C.F.R. § 20.1103.

The Board acknowledges the appellant's agent's contention that the Veteran submitted a statement indicating an intent to appeal in March 2011, prior to the expiration of the 60-day appeal period.  In a January 2014 communication, the agent stated the following:

On the afternoon of March 18, 2011, when [the Veteran] finished his dialysis treatment at the hospital, he went to the VARO in Houston to file a timely appeal from a January 19, 2011 [Statement of the Case].  A representative from the VARO gave to [the Veteran] a Statement in Support of Claim, VA Form 21-4138 to complete.  On that form, [the Veteran] wrote "I wish to file a disaggrement [sic] with the service-disconnett [sic], for foot bilateral problems . . ."  That form was signed and dated by [the Veteran] and date-stamped as received by the Houston VARO on March 18, 2011.

As noted, a thorough review of the record, including the electronic claims file, reveals no evidence of any such communication.  Notably, neither the appellant nor her agent submitted a copy of the alleged March 18, 2011 statement.  Without a perfected appeal, the June 2009 rating decision became final.  See 38 C.F.R. § 20.1103.  There are no indications of any other claims filed during the Veteran's lifetime that were not finally adjudicated.  Consequently, the Board concludes that the appellant's claim for accrued benefits must be denied as a matter of law because the Veteran had no pending claims at the time of his death.



ORDER

Entitlement to accrued benefits is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


